DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0336309 (“Sakata”).
Considering Claim 1: Sakata teaches an example composition that contains 67 parts of polypropylene, 30 parts of cellulose fiber, and 3 parts of a glycidyl methacrylate 
	Sakata teaches that the composition is used for molded articles in vehicle interiors or home appliance exteriors.  (Id. ¶ 0065).
The example composition of Sakata does not appear to contain an ionic compound.  However, Sakata teaches that it is suitable to use a basic compound in the composition that is a quaternary amine salt such as tetramethyl ammonium chloride.  (Id. ¶¶ 0054-0055, 0057).  The quaternary amine salt of Sakata reads on the ionic compound of claim 1.  Sakata teaches that the basic compound is used in an amount of 0.05 to 2 mass percent of the composition.  (Id. ¶ 0062).  The addition of 0.05 to 2 mass percent of the quaternary amine salt of Sakata to the example composition of Sakata corresponds to about 0.002 to about 0.07 times the content of cellulose (i.e., [0.05 ÷ 30] to [2 ÷ 30]).  This range falls within the range for the amount of ionic compound recited by claim 1.  Sakata is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled thermoplastic compositions for molded parts.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the example composition of Sakata to include the quaternary amine salt of Sakata in the amount taught by Sakata, and the motivation to have done so would have been, as Sakata suggests, that this is a suitable amount of quaternary amine salt to use in the composition of Sakata and that the use of the compound may have the various advantages identified by Sakata at ¶ 0055.  (Id. ¶¶ 0054-0055, 0057, 0062).
Considering Claims 2-5: Sakata teaches that the quaternary amine salt is tetramethyl ammonium chloride.  (Sakata ¶ 0057).  This compound reads on Formula (2) of claim 2 and Formula (2a) of claim 3 where all of the R groups are methyl groups (i.e., alkyl groups) and X is a chloride ion (i.e., a halogen ion).
Considering Claim 6: Sakata teaches that the cellulose fiber may come from cotton, ramie, or flax.  (Sakata ¶ 0046).
Considering Claim 8: Sakata teaches that the example composition is “without aggregates.”  (Sakata ¶ 0076).  A composition without aggregates necessarily has an aggregate area of less than 20,000 µm2.
Considering Claim 9: Sakata teaches that the example composition is formed into a film.  (Sakata ¶ 0076).  The film of Sakata reads on the film of claim 9.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over              US 2014/0336309 (“Sakata”), as applied to claim 1, and further in view of                  WO 2016/063914 (“Kozawa”; see English-language counterpart US 2017/0218188).
Considering Claim 7: The teachings of Sakata are discussed above with respect to the obviousness rejection of claim 1.
Claim 7 recites the term “short side length” in reference to the cellulose limitation.  At ¶ 0060, the present specification indicates that the length of the “short side” of a fiber corresponds to the diameter of the fiber.  Accordingly, the term “short side length” of claim 7 is interpreted by the examiner to be equivalent to the more commonly used terms “diameter” and “width.”  
	Sakata is silent as to the content of cellulose fibers having a diameter of 2 µm or less.  However, Kozawa teaches a cellulose-filled polyolefin used for vehicle exterior and interior parts where the cellulose is a cellulose nanocrystal having a width (i.e., diameter) of 10 to 50 nm.  (Kozawa, Abstract; ¶¶ 0053-0055, 0015, 0085).  The dimensions for the cellulose nanocrystal taught by Kozawa fall within the range of claim 7.  Kozawa is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled thermoplastic compositions for molded parts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cellulose nanocrystal cellulose material of Kozawa as the cellulose in the composition of Sakata, and the motivation to have done so would have been that Kozawa teaches that a polyolefin resin filled with such a cellulose exhibits various benefits when used in vehicle exterior and interior parts, including dimensional stability, good texture, and good coloring capability.  (Id. ¶¶ 0014-0015). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/143,846 (claim set dated February 28, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’846 application teaches a thermoplastic resin composition containing a thermoplastic synthetic resin and cellulose.  Claim 7 of the ’846 application further teaches the cellulose content of present claim 1.  Claim 2 of the ’846 application further teaches the ionic compound limitation of present claim 1 and the ionic compound content of present claim 1.  Claim 16 of the ’846 application further teaches a molded article obtained from molding the thermoplastic resin composition.
Considering Claims 2-9: The claims of the ’846 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/144,304 (claim set dated February 28, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’304 application teaches a thermoplastic resin composition containing a thermoplastic synthetic resin, cellulose, and an ionic compound.  Claim 1 of the ’304 application further teaches the cellulose content and ionic compound content of present claim 1.  Claim 12 of the ’304 application further teaches a molded article obtained from molding the thermoplastic resin composition.
Considering Claims 2-9: The claims of the ’304 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/833,071 (claim set dated March 27, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’071 application teaches a molded article formed from a composition containing a thermoplastic resin and cellulose.  Claim 8 of the ’071 application further teaches the cellulose content of present claim 1.  Claim 2 of the ’071 application further teaches the ionic compound limitation of present claim 1 and the ionic compound content of present claim 1.
Considering Claims 2-9: The claims of the ’071 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US 2014/0350188 (“Hamad”) teaches a polymer composition containing a polyolefin, nanocrystalline cellulose, and a surfactant that may be an ammonium halide or pyridinium halide.  (Hamad, Abstract; ¶¶ 0073, 0085).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767